Citation Nr: 1038752	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to January 
1961, with service in Korea from December 1959 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the RO.

The Veteran requested a Travel Board hearing in his February 2009 
Substantive Appeal.  He was scheduled for such a hearing in April 
2010, but failed to report without explanation.  His hearing 
request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the present case, the Veteran has reported two PTSD stressors 
from his time in Korea, with the greatest detail provided in an 
October 2008 statement.  

First, the Veteran described an incident in the summer of 1960 
where he fired a shot into the air after seeing the shadow of a 
young boy.  Second, he discussed an incident where he heard an 
explosion while on the top of a tank.  

The report of a September 2007 mental health intake evaluation, 
conducted by a social worker at the Philadelphia VA Medical 
Center (VAMC), also contains the Veteran's descriptions of the 
shooting and explosion incidents.  

The social worker rendered an Axis I diagnosis of PTSD, delayed 
onset, with an Axis IV diagnosis of increased irritability and 
memories of Korea triggered by news of the current war.  In 
rendering an assessment, the social worker noted that the Veteran 
described symptoms of PTSD relating to his time in Korea.  

Under recent revisions to 38 C.F.R. § 3.304(f)(3), if a stressor 
claimed by a veteran is related to his fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,843-39,852 (July 13, 2010).

Given these new provisions, the Board finds that it would be 
appropriate for the Veteran to undergo a VA psychiatric 
examination, with a psychiatrist or psychologist, to determine 
whether the reported stressors were sufficient to result in a 
diagnosis of PTSD.  38 C.F.R. § 3.159(c)(4) (2009).  The Board 
also finds that updated VA treatment records from the 
Philadelphia VAMC, dated since September 2007, should be 
requested.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Philadelphia VAMC should be 
contacted, and all records of treatment of 
the Veteran dated since September 2007 must 
be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Then, the Veteran should be afforded a 
VA psychiatric examination, with a 
psychiatrist or psychologist, to determine 
the nature and etiology of the claimed 
PTSD.  The examiner must review the claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner must review the medical evidence 
of record (specifically the September 2007 
mental health intake evaluation report), as 
well as the Veteran's October 2008 stressor 
statement.  Based on this review and on the 
examination findings, the examiner must 
provide an opinion as to whether the in-
service stressors reported by the Veteran 
were sufficient to have resulted in a 
current diagnosis of PTSD.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  After completion of all indicated 
development, the Veteran's claim for 
service connection for PTSD should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



